Title: To John Adams from Thomas Edwards, 23 August 1776
From: Edwards, Thomas
To: Adams, John


     
      Sir
      Boston, Augt: 23d. 1776
     
     In the general Calamity of the times, I find there is little or no Business to be had unless help’d and push’d forward by some able and powerful Friend; Necessity at length obliges me to seek one, and I apply to you, Sir, in preference to another on Account of the Notice you have heretofore taken of me; I have delay’d this Application thus long, lest I should give you trouble, not that the trouble is less now, but my Necessity greater.
     Cannot the Continental Agent here be directed to apply to me to file Libels against what Prizes may be brought in here by the Continental Cruizers and to do what Business may be needful in our Way here, or is there not wanted a Deputy Judge Advocate, that Business I’m acquainted with as I acted as an Assistant to Mr. Tudor 5 or 6 Months last Year at Cambridge, but his removing to N. York deprived me of that, or in short is there not any Place which you think will be agreable to me. If you can effect anything of this kind it will be conferring a great Obligation on one who will ever hold you in grateful Remembrance. If you think proper you may communicate this to S. Adams Esqr. who knew my Father (who is now no more) and perhaps for his Sake if not my own he will assist his Son. Impute the Liberty I have taken to my Necessity and presumption on your kind Assistance. If you will be so kind as to write an Answer to this and acquaint me if there is any probability of my succeeding in my Requests I shall esteem it a great favour done to Sir Your humble Servt.
     
      Thos: Edwards
     
    